DETAILED ACTION
Claim Objections
Claims 16-17, 21, and 23-24 are objected to because of the following informalities:  
Claims 16-17, 21, and 23-24 are labeled as (Original) when the claim has been amended. Amended claims should be labeled as (Currently Amended).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-12, 14-17, 19-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarov et al. (US PGPub 2003/0178562, hereinafter Makarov).
Regarding claim 1, Fig. 3 of Makarov discloses a light passage (106) having an inlet end and an outlet end (see Fig. 3); and a gas flow passage in fluid communication with the light passage (106) (see paragraph [0026]), wherein the gas flow passage is configured to convey, in use, a flow of gas into the light passage (106) such that the flow of gas travels substantially towards the outlet end of the light passage (see paragraph [0026]).
Regarding claim 2, Fig. 3 of Makarov discloses the gas flow passage is in fluid communication with the light flow passage between the inlet end of the light passage and the outlet end of the light passage (see Fig. 3).
Regarding claim 3, Fig. 3 of Makarov discloses a window (105) disposed along the light passage (see Fig. 3).
Regarding claim 4, Fig. 3 of Makarov discloses the window (105) is disposed adjacent the inlet end of the light passage and/or is received in a recess adjacent the inlet end of the light passage (see Fig. 3).
Regarding claim 6, Fig. 3 of Makarov discloses the cross sectional area of the inlet end and the light passage is larger than the cross sectional area of the outer end of the light passage (see Fig. 3).
Regarding claim 7, Fig. 3 of Makarov discloses the light passage is substantially conical (see Fig. 3).
Regarding claim 8, Fig. 3 of Makarov discloses the an aperture configured to receive an ion guide (106) (see Fig. 3).
Regarding claim 9, Fig. 3 of Makarov discloses the angle between the longitudinal axis of the light passage and the longitudinal axis of the aperture is between 0 and 90 degrees, or between 0 and 45 degrees, or between 0 and 30 degrees (see Fig. 3).
Regarding claim 11, Fig. 3 of Makarov discloses a guard (102) which extends in a direction of the longitudinal axis of the aperture (see paragraph [0026]).
Regarding claim 12, Fig. 3 of Makarov discloses the nozzle, an ion guide (106) and an extraction electrode (see paragraphs [0025-0027]).
Regarding claim 14, Fig. 3 of Makarov discloses the extraction electrode is disposed adjacent the outlet end of the light passage (106) (see Fig. 3).
Regarding claim 15, Fig. 3 of Makarov discloses the extraction electrode comprises a sample inlet configured to receive at least some of the ionized sample in use (see paragraphs [0025-0027]).
Regarding claim 16, Fig. 1 of Makarov discloses an ionization chamber (10) and the nozzle assembly received in the ionization chamber (102) (see Fig. 1).
Regarding claim 17, Fig. 1 of Makarov discloses the nozzle assembly is slidably receivable (111) in the ionization chamber (10) (see paragraph [0025]).
Regarding claim 19, Fig. 1 of Makarov discloses a gas supply passage having an inlet end outside the ionization chamber to receive a flow of gas, and an outlet end, wherein the gas flow passage of the nozzle has an inlet end which is fluidly connected to the outlet end of the gas supply passage when the nozzle is received in the ionization chamber (see paragraph [0026]).
Regarding claim 20, Fig. 1 of Makarov discloses a beam steering arrangement (105) configured to direct a light source (104) through the light passage in use (see Fig. 3).
Regarding claim 23, Fig. 3 of Makarov discloses a light passage having an inlet end and an outlet end, and a window disposed at a location along the light passage (see Fig. 3).
Regarding claim 24, Fig. 3 of Makarov discloses a light passage having an inlet end and an outlet end (see Fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Makarov in view of Willoughby et al. (US PGPub 2005/0056776, hereinafter Willoughby).
Regarding claim 21, a difference between Makarov and the claimed invention is the beam steering arrangement comprises at least one mirror disposed inside the ionization chamber. However, in the same field of endeavor, Willoughby discloses an ionization source that comprises a nozzle assembly in an ionization chamber (see paragraph [0049]). Willoughby teaches a beam steering arrangement configured to direct a light source (7) into the ionization chamber via at least one mirror (39) disposed inside the ionization chamber (see paragraph [0051] and Fig. 1). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Makarov by using a mirror as part of a beam steering arrangement for the purpose of impinging the sample for ionization as taught by Willoughby.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a viewing passage, wherein the angle between the longitudinal axis of the viewing passage and the longitudinal axis of the aperture is different to the angle between the longitudinal axis of the light passage and the longitudinal axis of the aperture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
July 14, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881